Citation Nr: 1003054	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected sarcoidosis with lingular stenosis, currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1977 to August 1980, and from September 1981 
to September 1998. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Procedural history

In an October 2002 rating decision, the RO granted service 
connection for sarcoidosis with lingular stenosis, assigning 
a 30 percent disability rating effective October 19, 2000.

In February 2006, the RO received the Veteran's claim of 
entitlement to an increased disability rating for the 
service-connected sarcoidosis with lingular stenosis.  In the 
June 2006 rating decision, the RO denied the Veteran 
entitlement to an increased disability rating.  In July 2006, 
the RO received the Veteran's notice of disagreement (NOD) as 
to the denial of an increased disability rating.  
In November 2006, a RO decision review officer (DRO) 
conducted a de novo review of the claim.  The DRO confirmed 
the RO's findings as to the sarcoidosis with lingular 
stenosis.  The Veteran perfected his appeal by the timely 
filing of a substantive appeal (VA Form 9) in February 2007.

Issues not currently on appeal

The June 2006 rating decision also granted the Veteran 
entitlement to a temporary total evaluation due to treatment 
for service-connected degenerative joint and disc disease of 
the cervical spine requiring convalescence, effective June 
29, 2005, and assigned a 20 percent evaluation effective 
September 1, 2005, the end of the Veteran's temporary total 
evaluation for convalescence.  The RO also granted the 
Veteran entitlement to service connection for radiculopathy 
of the left upper extremity and assigned a 10 percent 
disability rating, effective September 1, 2005.  Further, the 
RO denied the Veteran entitlement to service connection for 
hypertension.  As evidenced by the claims folder, the Veteran 
did not express disagreement as to any of these issues.  
Accordingly, these issues are not in appellate status and 
will be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claim 
must be remanded for further evidentiary development.

The Veteran was last afforded a VA examination in April 2006 
as to his service-connected sarcoidosis with lingular 
stenosis.  The Veteran essentially contends that his service-
connected disability has since increased in severity.  See, 
e.g., the Veteran's VA Form 9 dated February 2007; the 
Veteran's Informal Hearing Presentation dated November 2009.  
In particular, the Veteran asserts that he currently 
experiences night sweats and requires a "high dose" of 
medication for the service-connected sarcoidosis with 
lingular stenosis.  Additionally, Dr. K.B.B. reported in a 
May 2006 treatment report, the most recent medical evidence 
of record, that he suspected that "[the Veteran] simply has 
totally lost his left upper lobe" and that "[o]ne wonders 
whether [the Veteran] also suffers from left vocal cord 
paralysis secondary to sarcoidal inflammation in the region 
of the left hilum and aorticopulmonary window."  

Accordingly, the Board finds that a contemporaneous VA 
medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should request that the Veteran 
provide the names and addresses of all 
medical care providers, both VA and 
non-VA, who have treated him for 
sarcoidosis since May 2006.  VBA should 
take appropriate steps, including 
requesting the Veteran to execute any 
necessary releases, to secure any 
records so identified and associate 
them with the Veteran's VA claims 
folder.

2.	VBA should arrange for the Veteran to 
undergo a VA examination to ascertain 
the current severity of his service 
connected sarcoidosis with lingular 
stenosis.  The Veteran's claims folder 
should be forwarded to the examiner for 
review of all pertinent documents.  The 
examiner should confirm in his written 
report that he or she conducted such a 
review.  

Following a thorough evaluation, during 
which all indicated tests are 
performed, including pulmonary function 
studies, the examiner should:

a) Identify and describe the 
severity of all symptom and 
manifestations of the Veteran's 
sarcoidosis with lingular 
stenosis, including, if 
appropriate, cor pulmonale, fever, 
night sweats, and weight loss;  

b)  Specifically indicate whether 
there is cardiac and/or pulmonary 
involvement, progressive or 
otherwise, associated with the 
Veteran's sarcoidosis, whether any 
pulmonary involvement requires 
systemic high dose (therapeutic) 
corticosteroids for control, and 
whether any cardiac involvement 
includes congestive heart failure; 

d) Opine whether the Veteran's 
sarcoidosis with lingular stenosis 
renders him unable to obtain and 
retain gainful employment; and  

e) Provide detailed rationale, 
with specific references to the 
record, for the opinions provided.  

3.	After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


